Title: To John Adams from Hendrick W. Gordon, 19 November 1813
From: Gordon, Hendrick W.
To: Adams, John



My Dear Sirs,
Boston 19th. November 1813,

The President of the United States, having given me the Office of Collector of Direct Taxes & Internal Duties for the County of Middlesex in this Commonwealth, and as you were so obligeing as to honor my letters of recommendation with your name, to which I attribute in a great measure the success of my application, I should do injustice to my feelings, were I to omit to thank you for this distinguished favor: allow me to add an assurance, that I will preserve by my good deeds, the fair Character and confidence, which the Constituted Authorities of the Nation, have in those distinguished Citizens who have promoted my views–
I have the honor to be / with the greatest Respect, / Dear Sir, your most Obedient / and much Obliged Hum Servant.
H W Gordon